Dismissed and Memorandum Opinion filed April 22, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00225-CV
____________
 
DANNY JONES, Appellant
 
V.
 
CATHY JANE FRAYER, ET AL, Appellees
 

 
On Appeal from the
412th District Court
Brazoria County,
Texas
Trial Court Cause
No. 55904
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 29, 2010.  On March 31, 2010,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Brown, Sullivan, and
Christopher.